department of the treasury internal_revenue_service washington d c government entities division jul tier rat ad in re company prior company prior plan date date date date date date date date date date date date year year2 amount amount amount amount dear this letter is in response to your request for a ruling concerning the plan which was submitted by your authorized representative on date - the company was a sales and service_organization that sold digital finishing products and services to retailers and professional photo finishing labs on date the company purchased certain assets and assumed certain liabilities from the prior company in connection with this transaction assets and liabilities of the prior plan were spun-off to the plan the company is not related to the prior company the plan is a single-employer defined benefit pension_plan established by the company on date as a spin-off of the prior plan the latest determination_letter received by the plan is dated date effective date the plan was amended to fully vest all participants in their accrued_benefits provide for single-sum distributions and to permit participants to elect immediate commencement of their benefit upon terminating from employment during the quarter of year the company's foreign parent company filed for bankruptcy as a result of this filing the company was forced to wind down operations and close as a result the company sought to pursue the standard termination of the plan and asked the enrolled_actuary servicing the plan to calculate the amount necessary to fully fund the plan the actuary used conservative but reasonable actuarial assumptions in calculating the amount of this contributions the calculations were based on the best-available data but the data did not include plan earnings for year or audited pay histories the participants eligible for single-sum distributions from the plan included all of the participants actively employed by the company as of date based on the actuary’s calculations the company made contributions of amount on date and amount on date totaling amount effective date the company terminated the plan during the quarter of year and the quarter of year all the remaining employees of the company were terminated except for employees who are currently assisting in the closing of the company on date the company filed form_500 standard termination notice with the pension_benefit_guaranty_corporation pbgc’ on date the pbgc acknowledged receipt of the form_500 and indicated that if they did not issue a notice of noncompliance within days the company could begin paying out benefits based on discussions with the pbgc the company was permitted to make distributions prior to the expiration of the 60-day period on date the company made the final distribution from the plan the company also paid all plan-related expenses from the plan trust to the extent permitted by law as of date the surplus amount in the plan was amount this surplus was the result of the actuary servicing the plan using conservative estimates of the amount necessary to satisfy all plan liabilities consequently the estimate of the amount necessary to satisfy plan liabilities was greater than the actual benefit liabilities of the plan once all benefits were paid hence the plan was over funded at that time the amount of the over funding will be returned to the company accordingly you have asked us to rule that the return to the company of amount will not violate sec_401 of the internal_revenue_code code and the return to the company of amount does not constitute an employer_reversion under sec_4980 of the code sec_401 of the code generally prohibits prior to the satisfaction of all liabilities with respect to employees and beneficiaries under the trust the diversion of trust assets for purposes other than for the exclusive benefit of the employees or beneficiaries for whom an employer maintains a qualified_pension plan sec_1_401_a_-2 of the income_tax regulations regulations provides that sec_1_401-2 a regulation promulgated prior to the employee_retirement_income_security_act_of_1974 erisa provides rules under sec_401 of the code and that regulation is applicable unless otherwise provided sec_1_401-2 of the regulations provides rules under sec_401 of the code for the impossibility of diversion under the trust instrument sec_1_401-2 provides that the intent and purpose in sec_401 of the code of the phrase prior to the satisfaction of all liabilities with respect to employees and their beneficiaries _ under the trust is to permit the employer to reserve the right to recover at the termination of the trust and only at such termination any balance remaining in the trust which is due to erroneous actuarial computations during the previous life of the trust a balance due to an erroneous actuarial computation is the surplus arising because actual requirements differ from the expected requirements even though the latter were based upon previous actuarial valuations of liabilities or determinations of costs of providing pension benefits under the plan and were made by a person competent to make such determinations in accordance with reasonable assumptions and correct procedures related to the method of funding sec_404 of the code provides for the deduction for contributions of an employer to a qualified_plan sec_404 provides that in the case of any defined_benefit_plan except as provided in regulations the maximum amount deductible under sec_404 shall not be less than the unfunded_current_liability determined under sec_412 sec_404 provides that for certain terminating plans the limitation on the amount deductible under sec_404 is the amount required to make the plan sufficient for benefit liabilities sec_4980 of the code provides for a tax of percent on the amount of any reversion of plan assets to the employer from a qualified_plan sec_4980 provides that the tax imposed by sec_4980 shall be paid_by the employer maintaining the plan sec_4980 of the code provides in part that the term qualified_plan means any plan meeting the requirements of sec_401 or sec_403 of the code other than a plan maintained by an employer if such employer has at all times been exempt from tax under subtitle a such term shall include any plan which at any time has been determined by the secretary_of_the_treasury to be a qualified_plan sec_4980 of the code defines the term employer_reversion to mean the amount of cash and the fair_market_value of other_property received directly or indirectly by an employer from the qualified_plan sec_4980 of the code provides in pertinent part that the term employer_reversion shall not include i except as provided in regulations any amount distributed to or on behalf of any employee or his beneficiaries if such amount could have been so distributed before termination of such plan without violating sec_401 or ii any distribution to the employer allowable under sec_401 in the case of a plan other than a multiemployer_plan by reason of mistake of fact or in the case of any plan by reason of the failure of the plan to initially qualify or the failure of the contributions to be deductible because the plan has received a favorable determination_letter the plan has been determined to be a qualified_plan under sec_401 of the code the company made contributions totaling amount to the plan in order to effect the standard termination of the plan this amount was determined by the enrolled_actuary servicing the plan using conservative assumptions although the actuary used reasonable assumptions and followed the correct procedures related to the method of funding the actual requirements to fully fund the plan differed from the expected requirements as a result amount remains in the plan after all the plan’s benefit liabilities are satisfied amount would be considered the result of erroneous actuarial computations within the meaning of sec_1_401-2 of the regulations the return of this portion of the contribution to the company will not occur until after the satisfaction of all liabilities with respect to employees and beneficiaries of the trust of the plan accordingly the return to the company of amount will not violate sec_401 of the code amount is not deductible under sec_404 of the code because it exceeded the amount required to make the plan sufficient for benefit liabilities accordingly amount is described in sec_4980 of the code and thus the return to the company of amount does not constitute an employer_reversion under sec_4980 of the code this ruling only addresses the two issues that we have ruled upon in particular we are not expressing any opinion as to deductibility of any particular contribution to the plan under sec_404 of the code this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager the manager and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours o m kye donna m prestia manager employee_plans actuarial group
